Title: To George Washington from William Lord Stirling Alexander, 2 November 1782
From: Alexander, William Lord Stirling
To: Washington, George


                  
                     Dear Sir
                     Albany Novr 2d 1782
                  
                  I am honor’d by the Rect of your Excellencys Letter of the 30th Ulto; and have given the necessary orders in compliance therewith that the New Hampshire Regiments may be in readiness to embark as soon as possible after the arrival of the Rhode Island Troops.  I have directed Coll Willett to send a Company of State Troops from Fort Ranselaer to Johnstown without delay, and as soon as they reach that place Coll Reid is to march his Regiment to Albany.  Coll Dearborn is ordered to hold his Regiment in readiness to march immediately upon the arrival of Coll Olney at Saratoga.  As it is probable the Enemy will give no farther disturbance to the Frontiers in the course of the fall or Winter, the necessity for detatching commands will cease, and the Rhode Island Regiment will be kept as compact as possible at Saratoga.  The attention your Excellency has manifested to my convenience and accommodation during the winter, gives me the highest satisfaction, more particularly so, as I find my health very far from being established.  The superior advantages this place will afford me in effecting my recovery renders your Excellencys arrangment peculiarly agreable, and will have its influence in reconciling me to my absence from Head Quarters.  I have the honor to be with great affection & Regard your Excellencys most Obdt humbl. Servt
                  
                     Stirling
                     
                  
               